Name: Commission Regulation (EC) No 53/2004 of 12 January 2004 amending Council Regulation (EC) No 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in Egypt
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  trade;  agricultural activity;  international trade
 Date Published: nan

 13.1.2004 EN Official Journal of the European Union L 7/24 COMMISSION REGULATION (EC) No 53/2004 of 12 January 2004 amending Council Regulation (EC) No 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Pending the completion of the procedure necessary for the ratification and entry into force of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States on the one part, and the Arab Republic of Egypt on the other part, signed on 25 June 2001, an Agreement in the form of an Exchange of Letters concerning the provisional application of the trade and trade-related provisions of the Euro-Mediterranean Association Agreement, hereinafter referred to as the provisional Agreement, has been concluded on 19 December 2003. The provisional Agreement applies from 1 January 2004. (2) The provisional Agreement will replace the relevant provisions in the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt signed on 18 January 1977 (2) and in the Agreement between the Member States of the European Coal and Steel Community and the Arab Republic of Egypt signed in Brussels on 18 January 1977 (3). (3) In the provisional Agreement, for Community imports of certain agricultural products originating in Egypt tariff concessions are granted at a zero-rate of customs duty within the framework of tariff quotas. (4) For certain agricultural products for which the tariff concessions under the Cooperation Agreement have applied within reference quantities, the provisional Agreement provides for the exemption of customs duties within tariff quotas or for the exemption of customs duties for unlimited volumes. (5) To implement the tariff concessions provided for in the provisional Agreement, it is necessary to replace the Annex to Regulation (EC) No 747/2001 relating to tariff quotas and reference quantities for products originating in Egypt. (6) In accordance with the provisional Agreement, the volumes of the tariff quotas for certain products should, from the second year of application, be increased annually by 3 % of the volume of the previous year, and the volumes for the tariff quotas for other products should be fixed specifically for the first to the third and following years of application. (7) Regulation (EC) No 747/2001 should therefore be amended accordingly. (8) For the purpose of the calculation of the tariff quotas for the first year of application, it is appropriate to provide, in accordance with the provisional Agreement, that the volumes of the tariff quotas for which the quota period starts before the date of entry into force of the provisional Agreement, should be reduced by a proportion relative to that part of the period which has elapsed before that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 747/2001 is replaced by the Annex to this Regulation. Article 2 For the first year of application, the volumes of the Community tariff quotas with order numbers 09.1704, 09.1706, 09.1707, 09.1711, 09.1713, 09.1714, 09.1717, 09.1721 and 09.1725, for which the quota period starts before the date of entry into force of the provisional Agreement, shall be reduced by a proportion relative to that part of the period which has elapsed before that date. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 37/2004 (OJ L 6, 10.1.2004, p. 3). (2) OJ L 266, 27.9.1978, p. 2. (3) OJ L 316, 12.12.1979, p. 2. ANNEX ANNEX IV EGYPT Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Tariff quotas Order No CN code Description of goods Quota period Quota volume Quota duty 09.1700 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 from 1.1 to 31.12 500 (1) Exemption 09.1702 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn from 1.1 to 31.12 2 000 (1) Exemption 09.1704 0603 10 Fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes from 1.1 to 15.4.2004 1 615,385 Exemption for each period thereafter from 1.10 to 15.4 3 000 of which: of which: 09.1706 0603 10 80 Other fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes from 1.1 to 15.4.2004 538,462 Exemption for each period thereafter from 1.10 to 15.4 1 000 09.1708 0604 99 90 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, dyed, bleached, impregnated or otherwise prepared from 1.1 to 31.12 500 (1) Exemption 09.1705 ex 0701 90 50 New potatoes, fresh or chilled from 1.1 to 31.3.2004 130 000 Exemption from 1.1 to 31.3.2005 190 000 from 1.1 to 31.3.2006 and from 1.1 to 31.3 of following years 250 000 09.1710 0703 10 Onions and shallots, fresh or chilled from 1.2 to 15.6 15 000 (1) Exemption 09.1712 0703 20 00 Garlic, fresh or chilled from 1.2 to 15.6 3 000 (1) Exemption 09.1713 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled from 1.1 to 15.4.2004 954,545 Exemption (2) for each period thereafter from 1.11 to 15.4 1 500 (3) 09.1714 0705 11 00 Cabbage lettuce (head lettuce), fresh or chilled from 1.1 to 31.3.2004 300 Exemption (2) for each period thereafter from 1.11 to 31.3 500 (4) 09.1715 0706 10 00 Carrots and turnips, fresh or chilled from 1.1 to 30.4 500 (1) Exemption 09.1716 0707 00 Cucumbers and gherkins, fresh or chilled from 1.1 to 28/29.2 500 (1) Exemption (2) 09.1717 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled from 1.1 to 30.4.2004 10 000 Exemption (2) from 1.11.2004 to 30.4.2005 17 500 from 1.11.2005 to 30.4.2006 and for each period thereafter from 1.11 to 30.4 20 000 09.1718 ex 0710 ex 0711 Frozen and provisionally preserved vegetables, excluding sweet corn of subheadings 0710 40 00 and 0711 90 30 and excluding mushrooms of the genus Agaricus of subheadings 0710 80 61 and 0711 51 00 from 1.1. to 31.12.2004 1 000 Exemption from 1.1 to 31.12.2005 2 000 from 1.1 to 31.12.2006 and for following years 3 000 09.1719 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared from 1.1 to 31.12 16 000 (1) Exemption 09.1720 0714 20 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets from 1.1 to 31.12 3 000 (1) Exemption 09.1707 0805 10 Oranges, fresh or dried from 1.1 to 30.6.2004 25 000 Exemption (2) from 1.7.2004 to 30.6.2005 55 000 from 1.7.2005 to 30.6.2006 and for each period thereafter from 1.7 to 30.6 60 000 of which: of which: 09.1711 0805 10 10 0805 10 30 0805 10 50 Sweet oranges, fresh from 1.1 to 31.5.2004 25 000 (5) Exemption (6) for each period thereafter from 1.12 to 31.5 34 000 (5) 09.1721 0807 19 00 Other melons, fresh from 1.1 to 31.5.2004 666,667 Exemption for each period thereafter from 15.10 to 31.5 1 000 (7) 09.1722 0808 20 Pears and quinces, fresh from 1.1 to 31.12 500 (1) Exemption (2) 09.1723 0809 30 Peaches, including nectarines, fresh from 15.3 to 31.5 500 (1) Exemption (2) 09.1724 0809 40 Plums and sloes, fresh from 15.4 to 31.5 500 (1) Exemption (2) 09.1725 0810 10 00 Strawberries, fresh from 1.1 to 31.3.2004 250 Exemption from 1.10.2004 to 31.3.2005 1 000 from 1.10.2005 to 31.3.2006 and for each period thereafter from 1.10 to 31.3 1 500 09.1726 0811 0812 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, or provisionally preserved, but unsuitable in that state for immediate consumption from 1.1 to 31.12.2004 1 000 Exemption (2) from 1.1. to 31.12.2005 2 000 from 1.1 to 31.12.2006 and for following years 3 000 09.1727 1515 50 11 Sesame oil, crude, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (8) from 1.1 to 31.12 1 000 (1) Exemption 09.1728 1515 90 Other fixed vegetable fats and oils and their fractions, whether or not refined, but not chemically modified, other than linseed, maize (corn), castor, tung and sesame oils and their fractions from 1.1 to 31.12 500 (1) Exemption 09.1729 1703 Molasses resulting from the extraction or refining of sugar from 1.1 to 31.12 350 000 (1) Exemption 09.1730 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter from 1.1 to 31.12 1 000 (1) Exemption (2) 09.1771 2008 11 Groundnuts, otherwise prepared or preserved,, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included from 1.1 to 31.12 3 000 (1) Exemption 09.1772 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter from 1.1 to 31.12 1 000 (1) Exemption (2) (1) From 1 January 2005, this quota volume shall be annually increased by 3 % of the volume of the previous year. (2) The exemption applies only to the ad valorem duty. (3) From 1 November 2004, this quota volume shall be increased annually by 3 % of the volume of the previous quota period. The first increase shall take place on the basis volume of 1 500 tonnes net weight. (4) From 1 November 2004, this quota volume shall be increased annually by 3 % of the volume of the previous quota period. The first increase shall take place on the basis volume of 500 tonnes net weight. (5) Within this tariff quota, the specific duty provided in the Community's list of concessions to the WTO is reduced to zero, if the entry price is not less than 264/tonne, being the entry price agreed between the European Community and Egypt. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (6) Also exemption of the ad valorem duty, in the framework of this tariff quota. (7) From 15 October 2004, this quota volume shall be increased annually by 3 % of the volume of the previous quota period. The first increase shall take place on the basis volume of 1 000 tonnes net weight. (8) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1) and subsequent amendments).